Citation Nr: 0608763	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  04-13 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) healthcare system.


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The appellant had active military service from June 1960 to 
June 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 determination by the Department 
of Veterans Affairs Medical Center (VAMC) in Mountain Home, 
Tennessee (the agency of original jurisdiction, or AOJ), that 
denied the appellant's application for enrollment in the VA 
healthcare system.

In a statement dated in December 2003, the appellant stated 
that he currently suffers from chronic migraine headaches.  
He also indicated that he suffered a head injury in service, 
and that his treating physician had told him that his 
headaches "could" have been the result of the in service 
head injury.  The VAMC is asked to refer the issue of 
entitlement to service connection for residuals of a head 
injury to the appropriate regional office that serves the 
appellant.  


FINDINGS OF FACT

1.  The appellant does not currently have a compensable 
service-connected disability, and he has no special 
eligibility attributes to qualify him for an improved 
priority group, based on his level of income, other than 
priority group 8.

2.  The appellant's application for enrollment in the VA 
healthcare system was received after January 17, 2003.


CONCLUSION OF LAW

The appellant has not met the basic eligibility requirements 
for enrollment in the VA healthcare system.  38 C.F.R. § 
17.36 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a).  The Secretary determines which categories 
of veterans are eligible to be enrolled, based upon 
enumerated priorities, with veterans who do not have any 
service-connected disabilities assigned the lowest priority, 
or category 8.  38 C.F.R. § 17.36(b).  Beginning January 17, 
2003, VA enrolled all priority categories of veterans except 
those veterans in priority category 8 who were not in an 
enrolled status on January 17, 2003. 38 C.F.R. § 17.36(c).  A 
veteran may apply to be enrolled in the VA healthcare system 
at any time; however, the veteran who wishes to be enrolled 
must apply by submitting a completed VA application for 
health benefits to a VA medical facility.  38 C.F.R. § 
17.36(d).

In this case, the appellant's application for enrollment in 
VA's health care system was received in April 2003.  Based 
upon his status as a nonservice-connected veteran and the 
financial information provided, he was assigned to priority 
group 8.  The appellant does not disagree with the date of 
receipt of his application.  Rather, he contends that it is 
improper to deny any veteran prescription health care 
benefits.  He feels that prescription benefits should be 
provided to all veterans on a sliding scale determined by 
income.  He also intimated that a denial of this benefit 
would result in financial hardship.

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the Secretary of Veterans 
Affairs is required to make an annual decision as to 
enrollment in VA's healthcare system.  Then, under Public Law 
No. 107-135, the Department of Veterans Affairs Health Care 
Programs Enhancement Act of 2001, an additional priority 
category 8 was established.  Subsequently, due to VA's 
limited resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003.  See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  The veteran's application in this matter 
was received subsequent to this date, and as a category 8 
veteran he is ineligible for enrollment under the applicable 
regulation.  As the law, and not the evidence of record, is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) which eliminated the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to notify and assist claimants in the 
development of their claims.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance and/or obtaining evidence, 
including, but not limited to, the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility.  
See 
38 C.F.R § 3.159(d) (2005).  When there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply. 38 
U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"). DelaCruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  In this case, 
because of the lack of legal entitlement to the benefits 
sought, the Board finds that the VCAA does not apply.


ORDER

Eligibility for enrollment in the VA healthcare system is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


